Citation Nr: 0411281	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  04-09 817	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board 
of 
Veterans' Appeals (Board's) February 2003 decision that denied 
service connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had active service from February to August 1960, and 
from October 1961 to October 1966.  He served in Vietnam from 
January to September 1966.

This case comes before the Board on motion by the moving party 
alleging CUE in a February 2003 Board decision that denied service 
connection for PTSD.  The veteran also raised other claims with 
the Department of Veterans Affairs (VA) Regional Office (RO).  
Those claims were adjudicated by the RO, and he did not appeal 
those determinations, particularly the rating action of January 
2004.  Accordingly, they are not before the Board.  38 C.F.R. § 
20.200 (2003).


FINDINGS OF FACT

1.  In February 2003, the Board found that the preponderance of 
the competent and probative medical evidence indicated the veteran 
did not meet the diagnostic criteria for PTSD.

2.  The Board's February 2003 decision was supported by evidence 
then of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were either not 
considered or were misapplied; that decision was not fatally 
flawed.


CONCLUSION OF LAW

The Board's February 2003 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that the Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001).  In April 2004, the veteran's representative stated that 
the Board may proceed with a decision in this case.  Accordingly, 
the Board will since the VCAA does not apply and there is no other 
notification or development needed.

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the motion 
alleging CUE in a prior Board decision must set forth clearly and 
specifically the alleged clear and unmistakable error, or errors, 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been different 
but for the alleged error.  Non-specific allegations of failure to 
follow regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient to 
satisfy the requirement of the previous sentence.  Motions that 
fail to comply with the requirements set forth in this paragraph 
shall be denied.  

In the November 2003 motion for revision of the Board's February 
2003 decision based on CUE (received at the Board in December 
2003), the veteran contends that the VA denied his claim for PTSD 
based on his failure to reply to a letter requesting additional 
information regarding his claimed stressors.  He contends that the 
Board's February 2003 decision found that he had provided the 
required information.  

Despite his contentions to the contrary, the Board's February 2003 
decision was not based on the veteran's failure to respond to 
additional information regarding his claimed stressors.  The Board 
in February 2003 found that the first element required to 
establish service connection for PTSD (a clinical diagnosis of 
this condition in accordance with 38 C.F.R. § 4.125(a), i.e., DSM-
IV) had not been met, inasmuch as the preponderance of the 
competent and probative medical evidence of record established 
that the veteran did not meet the diagnostic criteria for PTSD.  
While PTSD had been indicated in some medical records, this 
finding against a diagnosis was based, in part, on a November 2001 
VA psychiatric examination conducted to determine if the veteran 
suffered from PTSD as a result of claimed combat experiences in 
Vietnam.  Within this report, the examiner reviewed the veteran's 
own report of his military history and claimed combat stressors, 
his psychiatric complaints and symptoms, and his past psychiatric, 
medical, employment, and social history.  Following mental status 
examination and a review of all available medical records, 
including in the claims file, the examiner concluded that, within 
a reasonable degree of scientific/professional certainty, the 
veteran's psychiatric diagnosis was a chronic dysthymic disorder.  
He opined that there was insufficient evidence to justify a 
diagnosis of PTSD with respect to the symptom pattern presented, 
and was at a loss to explain how a diagnosis of PTSD could have 
been previously made, in view of the fact that the multiplicity of 
symptoms the veteran presented were either not related to PTSD at 
all, or were questionable.  

The veteran also contends that the RO failed in its duty to assist 
him in not corroborating his claim, to include contacting 
pertinent agencies.  The RO did, in fact (as requested by the 
Board), contact the U.S. Armed Services Center for Research of 
Unit Records (Unit Records Center or "URC").  In a March 2001 
response, the agency informed the RO that there was insufficient 
stressor information to confirm the veteran's stressors in 
service.  The veteran was informed of this fact in a letter dated 
in May 2001, wherein the RO requested additional information from 
him regarding his stressors in service.  But he did not respond to 
the RO's May 2001 letter requesting more specific information.  In 
any event, a review of the Board's prior decision indicates that 
the actual basis of the Board's February 2003 decision, as noted 
above, was a failure to find PTSD within the November 2001 VA 
psychiatric examination, not the validly of his stressors in 
service.


As held by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and the 
sort "which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).  

It is important for the veteran to understand that that the Court 
has consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
CUE "are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell, 3 Vet. App. 
at 313.  "It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995). 

The Board has reviewed the veteran's claim and finds that his 
arguments do not supply the basis to find CUE.  No authority is 
cited, and none exists, to support an argument that the evidence 
in February 2003 clearly and unmistakably supported his PTSD 
claim.  It is also important for him to understand that under, 38 
C.F.R. § 20.1403(d)(3), an argument that the Board should have 
weighed or evaluated the evidence differently cannot form the 
basis for a finding of CUE.  His contentions amount to a mere 
disagreement with the outcome of the decision.  In light of the 
foregoing, and in the absence of any additional allegations, the 
motion must be denied.  


ORDER

The motion is denied.


                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



